THE COURT.
The petitioner is imprisoned under a judgment convicting him of defrauding an innkeeper. He demands his release upon the ground that the statute creating the offense has been repealed.
On March 10, 1887, a statute was enacted under the following title: “An act to add a new section to the Penal Code, to be known as section 537, relative to personal property mortgaged.”
March 1, 1889, another statute was enacted under the following title: “An act to add a new section to the Penal Code, to be known as section 537, relating to defrauding proprietors and managers of hotels, inns, restaurants, boarding-houses, and lodging-houses.”
By these statutes two new sections were added to the Penal Code, each numbered 537.
March 9, 1893, another statute was enacted under the following title: “An act to amend section 537 of the Penal Code and to add a new section thereto, to be known and designated as section 538, relating to the removal, sale, or subsequent encumbrance of mortgaged chattels.”
The contention on the part of petitioner is that this last cited act, which relates exclusively to the subject indicated by its title, repealed the act of 1889, by which the crime of defrauding innkeepers was defined, as well as the act of 1887, defining the crime of defrauding mortgagees of personal property. We think it clear that it repealed only the last-mentioned act.
There is no merit in the further contention that the act of 1889 is unconstitutional.
Writ denied.
Rehearing denied.